--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

                    This Pledge and Security Agreement is made and entered into
on September 20, 2010, by and between Maverick Minerals Corporation, a Nevada
corporation (the “Pledgor”), and Art Brokerage, Inc., a Nevada corporation (the
“Pledgee”).

W I T N E S S E T H:

THIS PLEDGE AND SECURITY AGREEMENT IS MADE AND ENTERED INTO WITH REFERENCE TO
THE FOLLOWING FACTS:

          A.      Pledgor has executed and delivered to Pledgee a Loan Agreement
of even date herewith (the “Loan”) in the original principal amount of
$2,400,000.00.

          B.      As a condition of Pledgee making the Loan, Pledgor is required
to execute and deliver this Pledge and Security Agreement for the purpose of
securing the performance of the obligations of Pledgor under the Loan, as well
as entering into the General Security Agreement dated as of the date hereof
between the Pledgor and Pledgee (the “Security Agreement”).

          NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL COVENANTS AND PROMISES
HEREINAFTER SET FORTH AND OTHER VALUABLE CONSIDERATION, THE PLEDGOR AND PLEDGEE
AGREE AS FOLLOWS:

          1.      Defined Terms. The following terms used herein shall have the
following meanings:

          “Code” means the Uniform Commercial Code from time to time in effect
in the State of Nevada.

          “Collateral” means the Pledged Stock and all Proceeds.

          “Loan” means the Loan of even date herewith described above in Recital
A.

          “Obligations” means all obligations of the Pledgor under the terms and
conditions of the Loan.

          “Pledge and Security Agreement” means this Pledge and Security
Agreement, as amended, supplemented or otherwise modified from time to time.

          “Pledged Stock” means the all the shares of capital stock of Eskota
Energy Corporation, a Texas corporation (the “Corporation”), evidenced by Stock
Certificate No. __ and all shares of capital stock of the Corporation hereafter
acquired by Pledgor, including all certificates, options, rights, distributions
(cash or otherwise), splits, warrants and other distributions issued as an
addition to, in substitution or in exchange for, or on account of the Pledged
Stock.

          “Proceeds” means all “proceeds” as such term is defined in Section
104.9102 of the Code in effect on the date hereof with respect to the Pledged
Stock and, in any event, shall include, without limitation, all dividends or
other income from the Pledged Stock, collections thereon or distributions with
respect thereto.

-1-

--------------------------------------------------------------------------------

          2.      Pledge; Grant of Security Interest. The Pledgor hereby grants
to the Pledgee a first priority security interest in the Collateral, as
collateral security for the prompt and complete payment and performance when due
of the Obligations. Pledgor agrees to deliver to Pledgee who will act as bailee,
upon execution of this Agreement, the certificate or certificates representing
the Pledged Stock. Upon the acquisition by Pledgor of additional shares of the
capital stock of the Corporation, Pledgor shall deliver over to Pledgee the
certificate or certificates evidencing such shares together with a stock power
or powers required under Section 3 hereof.

          3.      Stock Powers. Concurrently with the delivery to Pledgee of the
certificates representing the Pledged Stock, the Pledgor shall deliver an
undated stock power or stock powers covering such certificate or certificates,
duly executed in blank, to be held by Pledgee, as bailee.

          4.      Representations and Warranties. The Pledgor represents and
warrants that

                    (a)      Corporation is duly organized, validly existing and
in good standing under the laws of the State of Texas;

                    (b)      that Pledgor has full power, right, authority and
competence to execute, deliver and perform this Pledge and Security Agreement in
accordance with its terms;

                    (c)      this Pledge and Security Agreement constitutes a
legal, valid and binding obligations of the Pledgor enforceable in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally;

                    (d)      the execution, delivery and performance of this
Pledge and Security Agreement by the Pledgor will not violate any provision of
any applicable law or contractual obligation of the Pledgor or Corporation and
will not result in the creation or imposition of any lien on any of the
properties or revenues of the Pledgor or the Corporation pursuant to any
applicable law or contractual obligation of the Pledgor or the Corporation,
except as contemplated hereby; and

                    (e)      Pledgor owns the Pledged Stock free and clear of
all liens, encumbrances or security interests, save and except for the security
interest herein granted. The Pledge Stock represents 100% of the equity interest
in the Corporation.

                    (f)      Pledgor is not required to obtain any consent,
approval or authorization from, or to file any declaration or statement with,
any governmental instrumentality or other agency or any other individual or
entity in connection with, or as a condition to, the execution, delivery or
performance hereof.

                    (g)      Corporation is the only subsidiary of Pledgor.

-2-

--------------------------------------------------------------------------------

          5.      Covenants. The Pledgor covenants and agrees with the Pledgee
that, from and after the date of this Pledge and Security Agreement until the
Obligations are paid and performed in full:

                    (a)      Without the prior written consent of the Pledgee,
the Pledgor will not (i) sell, assign, transfer, exchange or otherwise dispose
of, or grant any option with respect to, the Collateral, (ii) create, incur or
permit to exist any lien or option in favor of, or any claim of any person with
respect to, any of the Collateral, or any interest therein, except for the lien
provided for by this Pledge and Security Agreement or (iii) notwithstanding any
provision of this Agreement to the contrary, cause or permit the Corporation to
issue additional shares of capital stock of the Corporation or options
obligating the Corporation to issue additional shares of capital stock without
the prior written consent of Secured Party.

                    (b)      At any time and from time to time, upon the written
request of the Pledgee, and at the sole expense of the Pledgor, the Pledgor will
promptly and duly execute and deliver such further instruments and documents and
take such further actions as the Pledgee may reasonably request for the purposes
of obtaining or preserving the full benefits of this Pledge and Security
Agreement and of the rights and powers herein granted.

                    (c)      If Pledgor receives any payment or property from
the Collateral in violation of the terms of this Pledge and Security Agreement,
Pledgor will hold such payment or property in trust for Pledgee and forthwith
pay over or deliver the same to Pledgee in the form received with appropriate
endorsement or assignment in-blank to be applied in accordance with the terms
hereof.

                    (d)      Pledgor agrees that if it holds at any time in the
future any securities of any other entity (whether a subsidiary of Pledgor or
otherwise), Pledgor will immediately enter into a Pledge and Security Agreement
with Pledgee on substantially identical terms as this Agreement in order to add
such securities as additional collateral for repayment of the Loan.

          6.      Cash Dividends; Voting Rights. Unless an event of default in
respect of the Obligations shall occur and shall not be cured within ten (10)
days after receipt by Pledgor from Pledgee of written notice of such default,
the Pledgor shall be permitted to receive all cash dividends paid in the normal
course of business of the Corporation in respect of the Pledged Stock and to
exercise all voting and corporate rights with respect to the Pledged Stock.
Pledgor hereby grants to Pledgee a proxy to vote the Pledged Stock in such
event.

          7.      Possession of Stock Certificate by Bailee. In order to perfect
Pledgee’s security interest in the shares of stock, Pledgee, as bailee, shall
maintain physical possession of the stock certificate or certificates evidencing
the Pledged Stock and stock power or powers executed by Pledgor for the benefit
of Pledgee. Pledgor also authorizes Pledgee to file UCC-1 Financing Statements
in the Office of the Nevada Secretary of State to evidence the security interest
in the Pledged Stock to third parties. Upon performance by Pledgor of all of the
Obligations, Pledgee shall deliver the stock certificate evidencing the Pledged
Stock and stock power over to Pledgor. If an event of default shall occur in
respect of the Obligations or a “Default” under the Loan Agreement or Security
Agreement, Pledgee shall send notice of such default to Pledgor by certified
mail, return receipt requested. If Pledgee does not receive notice from Pledgor
that it contests that a default in respect of the Obligations has occurred
within five (5) days after receipt of such notice from Pledgee, Pledgee may
exercise its rights and remedies under the terms of this Pledge and Security
Agreement, the Security Agreement and the Code. Pledgor and Corporation hereby
authorize Pledgee to act as bailee and escrow holder in accordance with the
foregoing instructions.

-3-

--------------------------------------------------------------------------------

          In the event of a dispute between Pledgee and Pledgor as to the duties
and obligations hereunder, or in the event Pledgee shall receive conflicting
instructions from Pledgor as to the existence of a Default or other matters, the
parties hereto expressly agree that Pledgee shall have the absolute right at its
election to file an action in interpleader requiring the Pledgee and Pledgor to
answer and litigate their several claims and rights among themselves and it is
authorized to deposit the stock certificate or certificates evidencing the
Pledged Stock and the stock power or powers held by it as bailee with the Clerk
of the Court of Clark County, Nevada. As between Pledgor and Pledgee, the
prevailing party in any such action shall be entitled to reimbursement from the
other party for any costs, expenses and reasonable attorneys’ fees paid by such
party in connection with such interpleader action.

          8.      Remedies. If an event of Default (as defined in the Loan
Agreement and Security Agreement) in respect of the Obligations shall occur and
shall not be cured within ten (10) days after receipt by Pledgor from Pledgee of
notice of such default, the Pledgee shall be entitled to possession of the stock
certificate or certificates evidencing the Pledged Stock and the stock power or
powers held by Pledgee, as bailee, and may exercise, in addition to all other
rights and remedies granted in this Pledge and Security Agreement and in any
other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the Code. Without
limiting the generality of the foregoing, the Pledgee, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (other than the notice and opportunity to cure set forth above and any
notice required to be given to the Pledgor under the Code or applicable law) may
in such circumstances forthwith collect, receive, appropriate and realize upon
the Collateral, or any part thereof, and/or may forthwith sell, assign, give
option or options to purchase or otherwise dispose of and deliver the Collateral
or any part thereof (or contract to do any of the foregoing), in one or more
parcels at public or, to the extent permitted by law, private sale or sales, in
the over-the-counter market, at any exchange, broker's board or office of the
Pledgee or elsewhere upon such terms and conditions as they may deem advisable
and at such prices as they may deem best, for cash or on credit or for future
delivery without assumption of any credit risk. The Pledgee shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold. The Pledgee shall apply any Proceeds from time to time held
by them and the net proceeds of any such collection, recovery, receipt,
appropriation, realization or sale, after deducting all reasonable costs and
expenses of every kind incurred therein or incidental to the care or safekeeping
of any of the Collateral or in any way relating to the Collateral or the rights
of the Pledgee hereunder, including, without limitation, reasonable attorneys’
fees and disbursements, to the payment in whole or in part of the Obligations,
in such order as the Pledgee may elect, and only after such application and
after the payment by the Pledgee of any other amount required by any provision
of law, including, without limitation, Section 104.9615 of the Code, need the
Pledgee account for the surplus, if any, to the Pledgor. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition.

-4-

--------------------------------------------------------------------------------

          The security interest granted hereby is a continuing security interest
and no notice of the creation or existence of any Obligation or of any renewal,
extension or modification thereof need be given by Pledgee. The security
interest shall continue in effect notwithstanding that from time to time no
Obligations may exist. Pledgor hereby expressly waives demand, presentment,
protest and notice of a dishonor on any and all of the Obligations. Pledgor
hereby authorizes Pledgee to file any financing statements in the offices of the
Nevada Secretary of State or any other public office (including in Texas and
Canada) which Pledgee, in its discretion, deems necessary from time to time to
perfect the pledge and security interest granted hereby.

          9.      Private Sales.

                    (a)      The Pledgor recognizes that the Pledgee may be
unable to effect a public sale of any or all the Pledged Stock, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. The
Pledgor acknowledges and agrees that such circumstances shall not, in and of
themselves, result in a determination that such sale was not made in a
commercially reasonable manner. Pledgee shall not be required to cause the
Collateral to be registered under any securities laws prior to the disposition
thereof.

                    (b)      The Pledgor further agrees to use its reasonable
efforts to do or cause to be done all such other acts as may be necessary to
make any sale or sales of all or any portion of the Pledged Stock pursuant to
this paragraph 9 valid and binding and in compliance with any and all other
applicable law. Pledgor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no event of default has occurred under the Obligations.

          10.     Powers Coupled with an Interest. All authorizations and
agencies herein contained with respect to the Collateral are irrevocable and are
powers coupled with an interest.

          11.     Severability. Any provision of this Pledge and Security
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

          12.     Paragraph Headings. The paragraph headings used in this Pledge
and Security Agreement are for convenience of reference only and are not to
affect the construction hereof or be taken into consideration in the
interpretation hereof.

-5-

--------------------------------------------------------------------------------

          13.     Waivers and Amendments; Successors and Assigns. None of the
terms or provisions of this Pledge and Security Agreement may be waived,
amended, supplemented or otherwise modified except by a written instrument
executed by Pledgor and the Pledgee, provided that any provision of this Pledge
and Security Agreement may be waived by the Pledgee in a letter or agreement
executed by the Pledgee or by telex or facsimile transmission from the Pledgee.
This Pledge and Security Agreement shall be binding upon the successors and
assigns of the Pledgor and shall inure to the benefit of the Pledgee and their
successors and assigns.

          14.     Notices. Any notice, demand or other document to be given, or
any delivery to be made hereunder shall be effective if in writing and delivered
in person and left with, or if faxed and confirmed by prepaid registered letter
addressed to the attention of:

in the case of the Pledgor, addressed as follows:

MAVERICK MINERALS CORPORATION
2501 Lansdowne Avenue
Saskatoon, SK S7J 1H3

in the case of the Pledgee, addressed as follows:

ART BROKERAGE, INC.
2245 N. Green Valley Pkwy, Ste. 429
Henderson, Nevada 89014

With a copy (which copy shall not constitute notice) to:

Holland & Hart LLP,
5441 Kietzke Lane, Second Floor,
Reno, NV 89511,
Attention: David A. Garcia,
Fax: (775) 786-6179,
Email: dgarcia@hollandhart.com

Any notice, demand or other document or delivery so given or made will be deemed
to have been given or made and received at the time of delivery in person or on
the business day next following the date of faxing of the same. Any party hereto
may from time to time by notice in writing change his or its address (or in the
case of a corporate party, the designated recipient) for the purposes of this
section.

          15.     Termination of Agreement. When all of the Obligations have
been satisfied in full, this Pledge and Security Agreement shall terminate and
the certificates evidencing the Pledged Stock and the stock power delivered to
Pledgee, as bailee, by Pledgor shall be delivered over to Pledgor by Pledgee.

-6-

--------------------------------------------------------------------------------

          16.     GOVERNING LAW/JURISDICTION. THIS PLEDGE AND SECURITY AGREEMENT
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEVADA. PLEDGOR HEREBY CONSENTS TO
THE PERSONAL JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE STATE
OF NEVADA IN CONNECTION WITH ANY CONTROVERSY RELATED TO THIS PLEDGE AND SECURITY
AGREEMENT, WAIVES ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT AND
AGREES THAT ANY LITIGATION INSTIGATED IN CONNECTION WITH THIS PLEDGE AND
SECURITY AGREEMENT SHALL BE VENUED IN EITHER THE DISTRICT COURTS OF CLARK
COUNTY, NEVADA OR THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEVADA,
CLARK COUNTY DIVISION.

          17.     Attorneys' Fees. Pledgor agrees, upon the occurrence of a
Default, to pay all costs of Pledgee including reasonable attorneys' fees in the
collection of the Collateral and the enforcement of any of Pledgee's rights
against Pledgor hereunder.

          18.     Further Assurances. Pledgor agrees that at any time and from
time to time upon the written request of Pledgee, Pledgor promptly will (x)
execute, deliver, and record all stock powers, financing statements and such
further documents and instruments and (y) do any and all such further acts and
things as Pledgee may request consistent with the provisions hereof in order to
effect the purposes of this Agreement and protect the interests of Pledgee under
this Agreement. Without limiting the generality of the foregoing, Pledgor agrees
to promptly take such actions (or to cause its subsidiaries and its and their
representatives, agents, and legal counsel) as may be requested by the Pledgee
to give effect to the transactions provided for herein under the laws of any
jurisdiction in which any subsidiary is incorporated, including, without
limitation, jurisdictions outside the U.S.

[Signature page follows]

-7-

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the undersigned have caused this Pledge and
Security Agreement to be duly executed and delivered as of the date first above
written.

  Maverick Minerals, Inc., a Nevada corporation           By:   /s/ Robert
Kinloch       Its:    President       “Pledgor”           Art Brokerage, Inc., a
Nevada corporation           By:   /s/ Donna Rose       Its:    President      
“Pledgee”

-8-

--------------------------------------------------------------------------------